EXHIBIT 10.5 REAL ESTATE PURCHASE AGREEMENT BY AND BETWEEN LANDRICA DEVELOPMENT COMPANY AS SELLER AND SYNTHETIC FUELS LLC AS BUYER 1 TABLE OF CONTENTS PAGE 1. PURCHASE AND SALE OF THE PROPERTY 4 2. PURCHASE PRICE 5 3. OPERATION OF THE PROPERTY THROUGH CLOSING 7 4. TITLE TO THE PROPERTY AND SURVEY 8 5. SELLER’S REPRESENTATIONS AND WARRANTIES 9 6. BUYER’S REPRESENTATIONS AND WARRANTIES 12 7. INDEMNIFICATION AND SURVIVAL 13 8. CLOSING 15 9. CONDITIONS TO CLOSING 18 CASUALTY LOSS AND CONDEMNATION 20 BROKERAGE 21 DEFAULTS AND REMEDIES 21 ADDITIONAL AGREEMENTS 22 MISCELLANEOUS 22 Schedules Land Description-Plant Site and Surface 1.2(a) Permits 1.2(b) Service Contracts 1.5(a) Excluded Property 1.5(b) Personal Property Realty Excluded from Mortgage 2.3(c) Bonds to be Released 5.11(a) Storage Tanks 5.11(b) Drums and Totes Insurance Policies 8.2(a) Warranty Deed – Realty 8.2(b) Assignment and Bill of Sale 8.2(e) Assignment of Service Contracts 8.3(c) Promissory Notes and Combination Mortgage and Security Agreement KFx Technologies Plant 2 INDEX OF DEFINED TERMS DEFINED TERM
